DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrall, et al. (US 2004/0112962, herein Farrall).1 2	Regarding claims 1, 11 and 17, Farrall teaches a method, device and non-transitory computer readable medium, comprising: 	a processing system including a processor (paragraph 0187);	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (paragraph 0290);	capturing or obtaining,3 by a processing system including a processor, a first image of a random distribution of reflective particles overlaying an encoded region of an object identification tag affixed to an object (paragraphs 0207-0211), wherein the first image comprises a first reflection pattern obtained according to a first image capture configuration (paragraph 0215: the system captures multiple images); 	capturing or obtaining, by the processing system, a second image of the random distribution of reflective particles (paragraphs 0207-0211), wherein the second image comprises a second reflection pattern obtained according to a second image capture configuration (paragraph 0215: the system captures multiple images); 	decoding, by the processing system, the encoded region of the object identification tag to obtain decoded information (paragraphs 0181 & 0331); 	identifying, by the processing system, first and second stored reference reflection patterns according to the decoded information (paragraphs 0181 & 0331); 	comparing, by the processing system, the first and second reflection patterns to the first and second stored reference reflection patterns to obtain a comparison result (paragraphs 0181 & 0331); and 	determining, by the processing system, an authenticity of the object according to the comparison result (paragraphs 0181 & 0331).	Regarding claims 2 and 12, Farrall teaches the first image capture configuration comprises a tilting of an image capture device with respect to a surface of an object bearing the object identification tag (paragraph 0306).	Regarding claims 3 and 18, Farrall teaches authenticating, by the processing system, the first and second stored reference reflection patterns to obtain authenticated reference reflection patterns, wherein the determining of the authenticity of the object is based on a comparison of the first and second reflection patterns to the authenticated reference reflection patterns (paragraphs 0181 & 0331); and	providing, by the processing system, an indication of the authenticity of the object responsive to the determining of the authenticity of the object (paragraphs 0181 & 0331).	Regarding claims 5 and 14, Farrall teaches determining, by the processing system, a location reference of an authentication authority from the decoded information (paragraphs 0181 & 0331); and	forwarding, by the processing system, the comparison result to the authentication authority according to the location reference (paragraphs 0181 & 0331).	Regarding claim 7, Farrall teaches the first and second images are captured using a camera device (paragraph 0305).	Regarding claim 8, Farrall teaches a flash lamp (paragraph 0314), and	wherein the first and second images are captured under illumination by the flash lamp (paragraph 0314).	Regarding claim 9, Farrall teaches the first image capture configuration and the second image capture configuration differ according to one of an offset distance determined within an image plane parallel to an imaged surface of the object identification tag, an offset angle of the image plane with respect to the imaged surface of the object identification tag (paragraph 0306), an offset rotation of the camera device with respect to the object identification tag, or any combination thereof.	Regarding claim 10, Farrall teaches shapes of reflective particles of the random distribution of reflective particles comprise one of spheres, rods, fibers, two-dimensional flakes, tetrahedrons, cubes, diamonds, random two-dimensional shapes (paragraphs 0300-0301), random three- dimensional shapes, or any combination thereof.	Regarding claim 13, Farrall teaches providing an indication of the authenticity of the object responsive to the comparison result (paragraphs 0181 & 0331).	Regarding claim 15, Farrall teaches  the first image capture configuration comprises a first directed illumination of the object identification tag and the second image capture configuration comprises a second directed illumination (paragraph 0314), and wherein the first directed illumination differs from the second directed illumination of the object identification tag according to an illumination property (paragraph 0314).	Regarding claim 16, Farrall teaches the illumination property comprises one of a wavelength (paragraph 0314), an intensity, a position, an angle (paragraph 0306), or any combination thereof.	Regarding claim 19, Farrall teaches the random distribution of items substantially entirely overlaps the encoded region (paragraphs 0300-0301).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrall in view of Liu, et al. (US 2018/0174097, herein Liu).4 5	Regarding claims 4 and 20, Farrall teaches the method and computer readable medium of claims 1 and 17, as discussed above.	Farrall does not explicitly teach a block chain record of the object identification tag is updated responsive to the providing of the indication of the authenticity of the object.	Liu teaches a block chain record of the object identification tag is updated responsive to the providing of the indication of the authenticity of the object (paragraph 0024).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Farrall and Liu, because a block chain increases the security of the method and computer readable medium (paragraph 0025 of Liu).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farrall in view of Naono (US 2012/0310788, herein Naono).6 7	Regarding claim 6, Farrall teaches the method of claim 1, as discussed above.	Farrall does not explicitly teach the location reference comprises a uniform resource locator.	Naono teaches the location reference comprises a uniform resource locator (paragraph 0040).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Farrall and Naono, because such a combination increases the security of the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.8
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 As cited in Applicant’s IDS dated 10/8/21.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 The disclosure of Farrall teaches both capturing and obtaining.
        4 As cited in Applicant’s IDS dated 10/8/21.
        5 In addition to the cited paragraphs, please see also the associated figures.
        6 As cited in Applicant’s IDS dated 10/8/21.
        7 In addition to the cited paragraphs, please see also the associated figures.
        8 The Examiner can also be reached at matthew.mikels@uspto.gov.